DETAILED ACTION
Status of claims
Claims 1-27 are pending and under examination in the instant office action. 

Priority
Claim 1 recites “A method of treating nicotine addiction associated with smoking tobacco comprising administering a combination of a bupropion and a dextromethorphan daily for at least 21 consecutive days to a person suffering from nicotine addiction, wherein the person is an ad-lib tobacco smoker, wherein a total amount of 200 mg to 250 mg of bupropion and 80 mg to 140 mg of dextromethorphan are administered to the person daily, and wherein the method is more effective than administering the same amount of bupropion alone.” Also, dependent claims 2-6, 18, 20, and 21 recite “reduction of an intensity of nicotine self-administration as compared to bupropion alone as measured by the reduction in an average number of cigarettes smoked per day” and “in expired carbon monoxide levels as compared to bupropion alone”; and comparing a control method consisting of administering 105 mg of the bupropion alone in each dose twice daily to the person for 21 days or 39 days. In addition, dependent claims 24-27 recites an enantiomeric excess of the R- or S- enantiomer of bupropion and deuterium enriched bupropion or dextromethorphan.  While the prior applications (PCT/US2014/064184, 14/550618, 14/554947, 14/602177, 14/978976, 15/206057, 15/182253, 15/280938, 15/599163, and 15/647069) of which the instant application claims the benefit of priority disclose nicotine addiction as one of affective disorder by enhanced dextromethorphan levels or by a combination is an ad-lib tobacco smoker 2) the method of administering specific amounts of bupropion and dextromethorphan in combination which is more effective than administering the same amount of bupropion or dextromethorphan alone in the treatment of nicotine addiction; 3) reduction of an intensity of nicotine self- administration as compared to bupropion alone as measured by the reduction in an average number of cigarettes smoked per day; 4) reduction in expired carbon monoxide levels as compared to bupropion alone; 5) control method recited in claims 18 and 20-21; 6) an enantiomeric excess of the R- or S- enantiomer of bupropion and deuterium enriched bupropion or dextromethorphan.   
It is considered as new matter since a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads. The written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). 
Accordingly, the claims 1-27 of the instant application is not entitled to the priority date of all of the prior applications. The earliest effective U.S. filing date for instant claims has been determined to be Jan. 16, 2020, which is a filing date of the instant application. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All the dependent claims are included. 
Independent Claim 1 recite the following terms: a bupropion and a dextromethorphan. Bupropion or dextromethorphan generally refers to its free base form. Due to the usage of the indefinite article “a”, one of ordinary skill in the art would not ascertain which compounds are encompassed by the claimed terms. For example, do they encompass derivatives or salts thereof as well as the free base forms of bupropion and dextromethorphan?  The specification does not provide any definitions. Thus, the scope of “a bupropion” and “a dextromethorphan” is vague and indefinite. 
It should be noted that the primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent and a secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., (US2002/0103109, cited in the IDS filed on 3/25/2020) in further view of WO 0016762 (Caruso) and Hurt et al. (N. Engl. J. Med., 337: pp. 1195-1202, 1997).
Glick teaches methods and compositions for treating addiction disorders wherein the composition includes a composition comprising dextromethorphan as a first compound and bupropion as a second compound as nicotinic receptor antagonists and "addiction disorder" 
Glick does not specifically teach the person being an ad-lib tobacco smoker and specific dosage range and administration period as claimed.
		Caruso further teaches a method of reducing nicotine dependency which comprises administering to a nicotine-dependent individual a nicotine dependency-reducing amount of at least one nicotine dependency-reducing agent such as dextromethorphan and “nicotine-dependent individual is used to designate an individual who has become habituated to the 
		Hurt discloses a double-blind, placebo-controlled trial of a sustained-release form of bupropion for smoking cessation wherein bupropion at a dose of 100, 150, or 300 mg per day is administered for seven weeks (49 days) and self-reported abstinence was confirmed by a carbon monoxide concentration in expired air of 10 ppm or less (abstract). Hurt further disclose that at the end of seven weeks of treatment, the rates of smoking cessation as confirmed by carbon monoxide measurements were 19.0 percent in the placebo group, 28.8 percent in the 100-mg group,38.6 percent in the 150-mg group, and 44.2 percent in the 300-mg group (abstract).
 		As to ad-lib tobacco smoker, it was well-known that dependence on tobacco is based on nicotine, which is the reinforcing and addictive agent (nicotine addiction) and those with nicotine addiction become habitual tobacco smoker as evidenced by Caruso and a person who has become habitual tobacco smoker is ad-lib tobacco smoker. Thus. it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the combination comprising bupropion and dextromethorphan taught by Glick to 
With regard to the specific dosage amounts of bupropion and dextromethorphan and the ratio of dextromethorphan to bupropion, the prior art references in combination teach and suggest the ranges of bupropion and dextromethorphan that fall within or overlapping the claimed ranges as stated above (e.g., preferable range of DM: about 40-180 mg/day and preferable range of BUP: 150-300 mg per day as evidenced by Caruso and Hurt, thus the ratio will be about 0.13 to 0.6). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In addition, the prior art already teaches and suggests dose optimization of nicotine dependency-reducing agents depending on particular formulations containing the active substances and the state and circumstances of the nicotine-dependent individual being treated. Thus, a person having ordinary skill in the art would be able to optimize the dosage amounts of bupropion and dextromethorphan and their ratio based on the overlapping ranges taught by the prior art. 
		With regard to administering schedule and period, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the combination comprising bupropion and dextromethorphan in the treatment of nicotine addiction for the extended period of time (e.g., at least 21 consecutive days) until a desired therapeutic outcome is attained and as long as the treatment is needed. In addition, Hurt already discloses administrating bupropion for smoking cessation for seven weeks (49 days).  Thus, those of ordinary skill in the art would have readily optimized co-administration period and administering schedule for obtaining desired therapeutic outcome as determined by good medical practice, the clinical condition of the individual patient, and patient’s response to the treatment. 
As to the limitations: reduction in an intensity of nicotine self-administration as compared to bupropion alone as measured by the reduction in an average number of cigarettes smoked per day; reduction in expired carbon monoxide levels as compared to bupropion alone, it was known in the art that abstention from smoking could be verified by the reduction in an average number of cigarettes smoked per day and expired carbon monoxide (CO) levels as evidenced by Caruso and Hurt. Thus, one of ordinary skill in the art would have reasonably expected that the combination would have greater reduction in an average number of cigarettes smoked per day and in expired carbon monoxide levels as compared to bupropion alone since Glick already discloses that the combination results in greater reduction in nicotine self-administration compared to bupropion alone (about 40%) in treatment of nicotine addiction and  .

s 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., (US2002/0103109) in further view of WO 0016762 (Caruso) and Hurt et al. (N. Engl. J. Med., 337: pp. 1195-1202, 1997) and in further view of US 6150420 (hereafter Houdi). 
The teachings of Glick, Caruso and Hurt as applied supra are herein applied for the same teachings in their entirety.  
The references do not specifically teach that bupropion has an enantiomeric excess of the R- or S- enantiomer.
Houdi teaches that the individual enantiomers of bupropion such as (R)-bupropion and (S)-bupropion at lower doses than the racemic mixture can be administered in order to achieve the same therapeutic effect for treating symptoms of withdrawal from nicotine (col 2, lines 23-28, Fig. 3, col 4, lines 52-60, and claims 1-4).  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either individual enantiomer of bupropion in excess for the treatment of nicotine addiction since either enantiomer can be used for achieving the same therapeutic effect as evidenced by Houdi.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., (US2002/0103109) in further view of WO 0016762 (Caruso) and Hurt et al. (N. Engl. J. Med., 337: pp. 1195-1202, 1997) and in further view of US2014/0018436 (hereafter Czarnik, cited in the IDS filed on 3/25/2020). 
The teachings of Glick, Caruso and Hurt as applied supra are herein applied for the same teachings in their entirety.  
The references do not specifically teach that bupropion is deuterium-enriched. However, it was known in the art that deuterium-enriched bupropion was available and it could be used for .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., (US2002/0103109) in further view of WO 0016762 (Caruso) and Hurt et al. (N. Engl. J. Med., 337: pp. 1195-1202, 1997) and in further view of US2011/0206780 (hereafter Gant, cited in the IDS filed on 3/25/2020). 
The teachings of Glick, Caruso and Hurt as applied supra are herein applied for the same teachings in their entirety.  
The references do not specifically teach that dextromethorphan is deuterium-enriched. However, it was known in the art that the carbon-hydrogen bonds of dextromethorphan contain a naturally occurring distribution of hydrogen isotopes as evidenced by Gant ([0012]). Gant further teaches that increased levels of deuterium can be incorporated and the deuteration approach has the strong potential to slow the metabolism of dextromethorphan and attenuate interpatient variability ([0013]). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use deuterium-enriched dextromethorphan taught by Gant in the treatment of nicotine addiction since deuterium-enriched dextromethorphan can be naturally occurring and has slow metabolism and less interpatient variability as evidenced by Gant.

Double Patenting Rejection (Provisional and Non-Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of the following U.S. Patent Nos.
10688066 (claims 1-24);
10813924 (claims 1-13);
10980800 (claims 1-23);
11207281 (claims 1-22);
11253492 (claims 1-28); and
11147808 (claims 1-29);
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the patents cited above are drawn to a method of co-administering dextromethorphan and bupropion to a human being in a daily dose overlapping the claimed range for the overlapping period of days for treating nicotine addiction wherein the method is more effective than administering bupropion alone. Therefore, the co-administration necessarily results in the claimed reduction in an intensity of nicotine self- administration as compared to bupropion alone as measured by the reduction in an average number of cigarettes smoked per day and in expired carbon monoxide levels as compared to bupropion alone. Thus, the instant claims would have been obvious over the claims of the patents cited above. 

Claims 1-27 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over the following pending claims of co-pending Application Nos. 
17/100456 (claims 1-20)
17/187454 (claims 1-20);
17/197971 (claims 1-20);
17/191014 (claims 1-20);
17/199112 (claims 1-20);
17/183645 (claims 1-20);
17/207256 (claims 1-20); 
17/201820 (claims 1-20);
17/217311 (claims 1-20);
17/316194 (claims 1-20);
17/314647 (claims 1-20);
17/468149 (claims 1-27);
17/471983 (claims 1-21); 
17/482241 (claims 1-20); and
17/571110 (claims 1-20).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the co-pending application cited above are drawn to a method of co-administering dextromethorphan and bupropion to a human being in a daily dose overlapping the claimed range for the overlapping period of days for treating nicotine addiction wherein the method is more effective than administering bupropion alone. Therefore, the co-administration necessarily results in the claimed reduction in an 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611